DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s Preliminary Amendment, filed 06/07/2022 has been entered. Claim 1 has been canceled. Claims 2-21 have been added. Claims 2-21 are pending in the Application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,613,995. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is at least fully disclosed in the reference patent.
Claim 2 of the instant application is anticipated by the patent’s claim 13 in that claim 13 of the patent contains all the limitation of claim 2 of the instant application. Please see table below for the claim comparison.
Further, the limitation of the remaining claims 3-21 are found with minor variation in the recitation of patents claims 1-18.

Instant Application (17/105,578)
Patent 10,613,995
Claim 1: A method of operation of a memory controller, the method comprising:	
Claim 13: A method comprising:
sending, with a first time delay, a write command from the memory controller to a driver coupled between the memory controller and a dual in-line memory module (DIMM), wherein the write command is configured to instruct the DIMM to store data;
sending, with a first time delay, a write command address signal from a controller to a driver external to the controller and external to a memory subsystem, wherein the write command address signal is configured to instruct the memory subsystem to store data;
and sending, with a second time delay, a data buffer control signal from the memory controller to a data buffer coupled between the memory controller and the DIMM, the data buffer control signal to cause the data buffer to send the data to the DIMM, wherein the first time delay of the write command and the second time delay of the data buffer control signal are configured to allow for operation of the DIMM.
sending, with a second time delay, a data buffer control signal from the controller to a primary data buffer (DB) external to the memory subsystem and external to the controller and coupled between the memory subsystem and the controller, the data buffer control signal to cause the primary data buffer external to the controller to send the data to an internal data buffer within the memory subsystem, wherein the second time delay of the data buffer control signal and the first time delay of the write command address signal are configured to allow for operation of the memory subsystem;



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6, 8-10, 12-13, 15-16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dodd et al US Patent No. 6,862,653 in view of Dearth et al US publication US 20150378956.

Regarding claim 2, Dodd teaches a method of operating a memory controller comprising: sending, a write command (command information 116, see col 4 ln 43-45, the command information 116, which may, for example, be a read command or a write command) from the memory controller (controller 110) to a driver coupled between the memory controller and a dual in-line memory module (DIMM) (ADDR/CMD buffer 122, see figure 3 showing buffer 122 coupled to memory device 140 which is a DIMM, see col 2 ln 43-56), wherein the write command is configured to instruct the DIMM store data (see col 3 ln 42-45, the memory controller 110 may wish to write data to the memory devices, wherein the memory controller 110 sends address and command information for a write and the data to be written to the buffer 120.); and 
sending, with a second time delay (see col 8 ln 20-25, In block P630, assuming that the direction of data blow through the buffer is to be changed, a delay period is waited before the direction of data flow is changed), a data buffer control signal from the controller to a data buffer coupled between the memory controller and the DIMM (data buffer 124), the data buffer control signal to cause the data buffer to send the data to the DIMM (see figure 8, col 7 ln 40-60, In other embodiments, instead of having the buffer itself or an external device controlling the direction of data flow through the buffer, the memory controller 110 and/or the memory devices 130-145 set the direction of data flow through the buffer 120. Depending on the implementation, a signal either originates from the memory controller 110, or the memory devices 130-145, to the buffer 120" indicating the present data flow direction of the buffer 120"B), wherein the second time delay of the data buffer control signal are configured to allow for operation of the DIMM (see  col 6 ln 25-28, implements a delay period for the write command to propagate to the memory devices).
But, Dodd fails to teach the write command is sent with a first delay, wherein the first delay of the write command is configured to allow for operation of the DIMM.
However, Dearth teaches sending a write command with a delay, wherein the delay of the write command is configured to allow for operation of the DIMM (see para 0006, A training sequence may include multiple commands such as read commands, write commands, activate commands, or other commands that are used to perform other operations. The memory PHY or the DRAM may require commands in the training sequence to be separated by a specified delay time interval).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the write command of Dodd and incorporate any necessary delay.
The motivation of doing so is to satisfy different timing requirements between commands of the memory module.

Regarding claim 3, Dodd further teaches sending the data to be written to the DIMM from the memory controller to the data buffer (see col 3 ln 42-45, the memory controller 110 may wish to write data to the memory devices, wherein the memory controller 110 sends address and command information for a write and the data to be written to the buffer 120), wherein the data buffer is to send the data to the DIMM in accordance with the data buffer control signal (see col 6 ln 28-33, After the delay period has passed, the embedded logic 195 sends out a signal causing the data buffers 123′, 124′ to drive in the opposite direction. The data buffers 123′, 124′ continue to drive in the direction of the memory devices for the required amount of time it takes to write all the data to be written, or written-data, for that write command).

Regarding claim 5, Dodd further teaches the DIMM comprises one or more DRAM devices storing the data at the memory location (see col 2 ln 43-56, memory devices 130-145, such as DRAM devices).

Regarding claim 6, Dodd further teaches the data buffer control signal is buffer communication (BCOM) bus signal (see col 7 ln 40-60, Depending on the implementation, a signal either originates from the memory controller 110, or the memory devices 130-145, to the buffer 120" indicating the present data flow direction of the buffer 120").

Regarding claim 8, the combination of Dodd and Dearth further teaches the first time delay and the second time delay represent different delay time periods measured relative to termination of a chip select signal directed to the DIMM (see Dearth’s para 0006, the delay time interval may be different for different types of commands, also see Dodd’s col 5 ln 1-4, the delay period affords time for signals, such as a chip select signal).

Regarding claim 9, Dodd teaches a memory controller (controller 110) comprising: 
a command/address (CA) interface to couple to a CA bus, wherein the CA bus is further coupled to a driver (command/address buffer 122) coupled between the memory controller and a dual in-line memory module (DIMM) (see figure 3 showing controller have a CA interface and a CA bus 114 coupled to the buffer 122 and the buffer 122 is coupled to a memory device 140 which is a DIMM) the CA interface to send, a write command to the driver coupled between the memory controller and the DIMM (command information 116, see col 4 ln 43-45, the command information 116, which may, for example, be a read command or a write command), wherein the write command is configured to instruct the DIMM to store data (see col 3 ln 42-45, the memory controller 110 may wish to write data to the memory devices, wherein the memory controller 110 sends address and command information for a write and the data to be written to the buffer 120); and
a control interface to couple to a control bus, wherein the control bus is further coupled to a data buffer coupled between the memory controller and the DIMM (see figure 8 shows that memory controller 110 have a control interface and a control bus coupled to buffer 120’’ which corresponds to data buffer 124’); the control interface to send, with a second time delay bus (see col 8 ln 20-25, In block P630, assuming that the direction of data blow through the buffer is to be changed, a delay period is waited before the direction of data flow is changed), a data buffer control signal to the data buffer coupled between the memory controller and the DIMM, the data buffer control signal to cause the data buffer to send the data to the DIMM (see figure 8, col 7 ln 40-60, In other embodiments, instead of having the buffer itself or an external device controlling the direction of data flow through the buffer, the memory controller 110 and/or the memory devices 130-145 set the direction of data flow through the buffer 120. Depending on the implementation, a signal either originates from the memory controller 110, or the memory devices 130-145, to the buffer 120" indicating the present data flow direction of the buffer 120"B), wherein the second time delay of the data buffer control signal are configured to allow for operation of the DIMM (see  col 6 ln 25-28, implements a delay period for the write command to propagate to the memory devices).
But, Dodd fails to teach the write command is sent with a first delay, wherein the first delay of the write command is configured to allow for operation of the DIMM.
However, Dearth teaches sending a write command with a delay, wherein the delay of the write command is configured to allow for operation of the DIMM (see para 0006, A training sequence may include multiple commands such as read commands, write commands, activate commands, or other commands that are used to perform other operations. The memory PHY or the DRAM may require commands in the training sequence to be separated by a specified delay time interval).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the write command of Dodd and incorporate any necessary delay.
The motivation of doing so is to satisfy different timing requirements between commands of the memory module.

Regarding claim 10, Dodd further teaches a data (DQ) interface to couple to a data bus, wherein the DQ bus is further coupled to the data buffer coupled between the memory controller and the DIMM (see figure 3 shows a separate data interface and a data bus 114 coupled to the data buffer 124) the data interface to send the data to be written to the DIMM from the memory controller to the data buffer, wherein the data buffer is to send the data to the DIMM in accordance with the data buffer control signal (see col 6 ln 28-33, After the delay period has passed, the embedded logic 195 sends out a signal causing the data buffers 123′, 124′ to drive in the opposite direction. The data buffers 123′, 124′ continue to drive in the direction of the memory devices for the required amount of time it takes to write all the data to be written, or written-data, for that write command).

Regarding claims 12-13, Please refer to the rejection of claims 5-6 and 8 since the claimed subject matter is substantially similar.

Regarding claim 15, Dodd teaches a method of operation of a memory controller comprising: sending, a write command (command information 116, see col 4 ln 43-45, the command information 116, which may, for example, be a read command or a write command) from the memory controller (controller 110) to a driver coupled between the controller and a memory subsystem (ADDR/CMD buffer 122, see figure 3 showing buffer 122 coupled to memory device 140), wherein the write command is configured to instruct the memory subsystem to store data (see col 3 ln 42-45, the memory controller 110 may wish to write data to the memory devices, wherein the memory controller 110 sends address and command information for a write and the data to be written to the buffer 120); and 
sending, with a second time delay (see col 8 ln 20-25, In block P630, assuming that the direction of data blow through the buffer is to be changed, a delay period is waited before the direction of data flow is changed), a data buffer control signal from the memory controller to a data buffer coupled between the memory controller and the memory subsystem, the data buffer control signal to cause the data buffer to send the data to the memory subsystem (see figure 8, col 7 ln 40-60, In other embodiments, instead of having the buffer itself or an external device controlling the direction of data flow through the buffer, the memory controller 110 and/or the memory devices 130-145 set the direction of data flow through the buffer 120. Depending on the implementation, a signal either originates from the memory controller 110, or the memory devices 130-145, to the buffer 120" indicating the present data flow direction of the buffer 120"B), wherein the second time delay of the data buffer control signal are configured to allow for operation of the memory subsystem (see  col 6 ln 25-28, implements a delay period for the write command to propagate to the memory devices).
But, Dodd fails to teach the write command is sent with a first delay, wherein the first delay of the write command is configured to allow for operation of the DIMM.
However, Dearth teaches sending a write command with a delay, wherein the delay of the write command is configured to allow for operation of the DIMM (see para 0006, A training sequence may include multiple commands such as read commands, write commands, activate commands, or other commands that are used to perform other operations. The memory PHY or the DRAM may require commands in the training sequence to be separated by a specified delay time interval).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the write command of Dodd and incorporate any necessary delay.
The motivation of doing so is to satisfy different timing requirements between commands of the memory module.

Regarding claim 16, Dodd further teaches sending the data to be written to the memory subsystem from the memory controller to the data buffer (see col 3 ln 42-45, the memory controller 110 may wish to write data to the memory devices, wherein the memory controller 110 sends address and command information for a write and the data to be written to the buffer 120), wherein the data buffer is to send the data to the memory subsystem in accordance with the data buffer control signal (see col 6 ln 28-33, After the delay period has passed, the embedded logic 195 sends out a signal causing the data buffers 123′, 124′ to drive in the opposite direction. The data buffers 123′, 124′ continue to drive in the direction of the memory devices for the required amount of time it takes to write all the data to be written, or written-data, for that write command).

Regarding claim 18-19 and 21, Please refer to the rejection of claims 5-6 and 8 since the claimed subject matter is substantially similar. 

Claims 4, 7, 11, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dodd and Dearth as applied to claims above, and further in view of Loughner et al US publication US 20100003837.

Regarding claim 4, the combination of Dodd and Dearth teaches all the limitations with respect to claim 2 as outlined above.
But, the combination of Dodd and Dearth fails to teach the driver is a register clock driver.
However, Loughner teaches a register clock driver for use with memory device and buffer (see figure 9, registering clock driver 906, para 0054,  The eight rank configuration depicted in FIG. 9 includes memory module 902 with a memory buffer device 904 having two full memory ports “A” and “B” and including four registering clock driver devices 906).
Therefore, it would have been obvious to modify the memory system of Dodd and further incorporate register clock driver.
Doing so would allow increasing memory module density and/or performance as taught by Loughner (see para 0055).

Regarding claim 7, the combination of Dodd and Dearth teaches all the limitations with respect to claim 2 as outlined above.
But, the combination of Dodd and Dearth fails to teach the driver is configured to send a signal to the memory subsystem selected from the group consisting of clock enable (CKE) signals, on-die termination (ODT) signals, chip select (CSN) signals, and chip ID (C2).
However, Loughner teaches a driver configured to send a signal to the memory subsystem selected from the group consisting of clock enable (CKE) signals, on-die termination (ODT) signals, chip select (CSN) signals, and chip ID (C2)(see figure 3, command signals 304 including CKE, ODT, CSN, CASN…).
Therefore, it would have been obvious to modify the memory system of Dodd and further incorporate sending different signals to the memory device through the driver.
Doing so would provide necessary signals to the memory device thus allow optimal operation of the system.

Regarding claims 11 and 17, please refer to the rejection of claim 5 above since the claimed subject matter is substantially similar.

Regarding claims 14 and 20, please refer to the rejection of claim 8 since the claimed subject matter is substantially similar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yeung et al US Patent No. 11,294,830 discloses delaying a buffer command for a read/write command in a double buffered memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184